
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.501



CHIRON 2004 STOCK COMPENSATION PLAN
(As Amended and Restated February 13, 2004)


I.    PURPOSES

        This Chiron 2004 Stock Compensation Plan, as amended and restated
February 13, 2004, ("Plan"), formerly the Chiron 1991 Stock Option Plan, is
intended to enable Chiron Corporation ("Corporation") to attract and retain the
following individuals by offering them incentives and rewards, in the form of
options, stock issuances, restricted shares, share rights, share units, stock
appreciation rights (collectively, "awards") and purchase rights to purchase
shares of the Corporation at periodic intervals through a purchase program, all
of which will encourage them to acquire a proprietary interest in the
Corporation, to continue in the service of the Corporation or its subsidiaries,
and to provide incentive to build value for stockholders: (a) employees
(including officers and directors) of the Corporation and its subsidiaries,
(b) non-employee members of the Board of Directors of the Corporation ("Board"),
and (c) consultants and independent contractors who perform valuable services
for the Corporation and its subsidiaries. This restatement of the Plan shall
become effective upon receipt of stockholder approval at the 2004 Annual
Meeting, except as otherwise set forth herein.

II.    STRUCTURE OF THE PLAN

        (a)   The Plan shall be divided into three separate programs:

        (1)   The Discretionary Awards Program under which eligible individuals
may, at the discretion of the Committee, be granted awards,

        (2)   The Automatic Awards Program under which non-employee members of
the Board will automatically receive awards at designated intervals over their
period of Board service, and

        (3)   The Purchase Program under which eligible employees may, at the
discretion of the Committee, be provided with the opportunity to acquire stock
in the Corporation through an employee stock purchase program, designed to
qualify under Section 423 of the Internal Revenue Code (the "Code").

        (b)   The provisions of Sections IV and VIII shall apply only to the
Discretionary Awards Program and the Automatic Awards Program. The provisions of
Sections III, V, and X shall apply to all programs under the Plan.

III.    ADMINISTRATION

        The Plan will be administered by a committee or committees appointed by
the Board and consisting of one or more members of the Board or a subcommittee
or subcommittees thereof. The Board may delegate the responsibility for
administration of the Plan with respect to designated classes of award holders
and different programs to different committees, subject to such limitations as
the Board deems appropriate, and each committee may similarly delegate its
responsibilities to one or more subcommittees. Members of a committee or
subcommittee will serve for such term as the Board or committee may determine,
and will be subject to removal by the Board at any time. The Board or a
committee or subcommittee with authority to make awards hereunder may delegate
such authority to an officer of the Corporation to the extent permitted by
Delaware corporate law. With respect to any matter, the term "Committee," when
used in this Plan, will refer to the committee or subcommittee or officer that
has been delegated authority with respect to such matter.

        In determining the composition of any committee or subcommittee, the
Board or committee, as the case may be, shall consider the desirability of
compliance with the compositional requirements of (i) Rule 16b-3 of the
Securities and Exchange Commission with respect to award holders who are subject
to the trading restrictions of Section 16(b) of the Securities Exchange Act of
1934 ("1934 Act")

--------------------------------------------------------------------------------




with respect to securities of the Corporation and (ii) Section 162(m) of the
Code with respect to awards intended to qualify thereunder, but shall not be
bound by such compliance.

        Each Committee will have full authority to administer the Plan within
the scope of its delegated responsibilities, including authority to interpret
and construe any relevant provision of the Plan, to adopt such rules and
regulations as it may deem necessary, and to determine the terms and conditions
of awards made under the Plan (which need not be identical). With regard to the
Purchase Program, the Committee will have the full authority to interpret and
construe any provision of the Purchase Program as it may deem necessary to
comply with the requirements of Section 423 of the Code. Decisions of a
Committee made within the discretion delegated to it by the Board will be final
and binding on all persons who have an interest in the Plan.

IV.    ELIGIBILITY FOR AWARDS

        (a)   DISCRETIONARY AWARDS PROGRAM. From time to time the Committee may,
in its discretion, select individuals from among the following categories to
receive awards under the Plan:

        (1)   EMPLOYEES. The Committee may select employees of the Corporation
or its parent or subsidiaries (including officers, whether or not they are also
members of the Board).

        (2)   CONSULTANTS AND INDEPENDENT CONTRACTORS. The Committee may select
consultants and independent contractors whose services tend to contribute
materially to the success of the Corporation or a parent or subsidiary or whose
services may reasonably be anticipated to so contribute.

        (3)   DIRECTORS. The Committee may select non-employee members of the
Board or the board of directors of a parent or subsidiary for discretionary
awards under the Plan in addition to awards made to such non-employee Board
members in accordance with the Automatic Awards Program under Section VII.

        (b)   AUTOMATIC AWARDS PROGRAM. Members of the Board who are not
employees of the Corporation or a subsidiary will receive awards in accordance
with the Automatic Awards Program under Section VII.

V. STOCK SUBJECT TO THE PLAN

        (a)   CLASS. The stock subject to awards under the Plan is (i) the
Corporation's authorized but unissued or reacquired Common Stock ("Common
Stock"), or (ii) shares of one or more series of the Corporation's authorized
but unissued or reacquired Restricted Common Stock, in the aggregate, "Company
Stock." In connection with the grant of awards under the Plan or issuance of
shares under the Purchase Program, the Corporation may repurchase shares in the
open market or otherwise.

        (b)   AGGREGATE AMOUNT

        (1)   SHARES. Subject to adjustment under Sections V(c) and V(b)(4), the
aggregate maximum number of shares of Company Stock reserved for issuance over
the term of the Plan shall not exceed 79,239,508 shares. Such reserve includes
the reserve of up to 6,400,000 shares to be transferred from the 1997 Employee
Stock Purchase Plan subject to approval by the shareholders at the 2004 Annual
Meeting. Notwithstanding the foregoing, as of the first day of each fiscal year
beginning after January 1, 2004, the aggregate number of shares of Company Stock
that may be subject to awards and purchase rights under the Plan will be
increased by the lesser of: 1% of the number of Chiron Common Equivalent Shares
outstanding as of last day of the preceding fiscal year, or 3,000,000 shares,
subject to adjustment under Section V(c). "Chiron Common Equivalent Shares" are
the total number of outstanding shares of Common Stock plus the total number of
shares of Common Stock issuable upon conversion or exercise of outstanding

2

--------------------------------------------------------------------------------



warrants, options and convertible securities. Of the total share reserve listed
above, no more than 6,400,000 shares shall be available for issuance under the
Purchase Program. Options of a company acquired by the Corporation that are
assumed or substituted outside the terms of the Plan, including under the terms
of a plan of the acquired company, shall not count against the share limit of
the Plan.

        (2)   INDIVIDUAL LIMIT. Subject to adjustment under Section V(c), the
maximum number of shares of Company Stock with respect to which awards may be
granted to any employee during the term of the Plan is 4,000,000 shares. Shares
purchased by participants under the Purchase Program will not be counted against
this limitation; however, the Committee, in its discretion, may impose separate
limitations under the Purchase Program.

        (3)   RESTRICTED COMMON STOCK. Shares of Restricted Common Stock may be
issued under the Plan in one or more separate series. The rights, preferences
and privileges, together with the restrictions and limitations and the number of
shares, of each series of Restricted Common Stock issuable under the Plan will
be set forth in the Corporation's Certificate of Determination of Preferences of
Common Stock ("Certificate") as in effect from time to time during the term of
the Plan. Shares of each series of Restricted Common Stock will be convertible
or exchangeable into shares of Common Stock in accordance with the terms and
provisions of the Certificate applicable to that series. In no event may more
than 2,000,000 shares of Restricted Common Stock, whether in a single series or
in multiple series be subject to awards under the Plan.

        (4)   REUSE OF SHARES. If any outstanding option or stock appreciation
right under this Plan is terminated or canceled for any reason before being
exercised for the full number of shares to which it applies, then the shares
allocable to the unexercised portion of such option or stock appreciation right
will not be charged against the limitations of Section V(b)(1) and will become
available for subsequent grants under the Plan. To the extent that a share right
or share unit expires or is terminated, or is canceled or forfeited for any
reason, any remaining shares allocable to the unpaid portion of such share right
or share unit shall not be charged against the limitations of Section V(b)(1)
and will become available again for subsequent grants under the Plan. Unvested
shares issued under the Plan and subsequently cancelled, forfeited or
repurchased by the Corporation at the original exercise or issue price paid per
share pursuant to the Corporation's repurchase rights under the Plan shall be
added back to the number of shares of Common Stock reserved for issuance under
Section V(b)(1). If the exercise price of an option under the Plan is paid with
shares of Common Stock then the number of shares of Common Stock available for
issuance under Section V(b)(1) shall be reduced by the net number of shares
issued to the holder of the Option. However, if shares of Common Stock otherwise
issuable under the Plan are withheld by the Corporation in satisfaction of the
withholding taxes incurred in connection with the exercise of an option or the
vesting of a stock issuance under the Plan, then the number of shares of Common
Stock available for issuance under Section V(b)(1) shall be reduced by the gross
number of shares for which the option is exercised or which vest under the stock
issuance, and not by the net number of shares of Common Stock issued to the
holder of such option or stock issuance.

        (c)   ADJUSTMENTS. In the event any change is made to the Company Stock
subject to the Plan (whether by reason of merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination of shares, exchange
of shares, or other change in corporate or capital structure of the Corporation
affecting the outstanding Common Stock as a class without the Corporation's
receipt of consideration) then, unless such change results in the termination of
all awards, the Committee will make appropriate adjustments to (i) the number
and/or class of securities available under the Plan, (ii) the maximum number
and/or class of securities by which the share reserve is to increase
automatically each fiscal year pursuant to Section V(b)(1), (iii) the number
and/or class of securities for which any one person may be granted awards during
the term of the Plan, (iv) the maximum number

3

--------------------------------------------------------------------------------



and/or class of securities for which awards may be made to non-employee
directors in any year, (v) the number and/or class of securities for which
awards are to be made under automatic grants to non-employee directors, (vi) the
number and/or class of securities and, where applicable, price per share of
securities subject to outstanding awards and (vii) the number and class of
securities available for issuance under the Purchase Program. Such adjustments
are to be effected in a manner which shall preclude the enlargement or dilution
of rights and benefits of awards and shall be final, binding and conclusive.

VI.   TERMS AND CONDITIONS OF DISCRETIONARY AWARDS PROGRAM

        (a)   NATURE OF AWARDS

        (1)   STOCK OPTIONS. Discretionary stock options granted under the Plan
may, in the Committee's discretion, be either incentive stock options
("Incentive Options") qualifying under Section 422 of the Code or nonstatutory
options. Only individuals who are employees of the Corporation or its parents or
subsidiaries (within the meaning of Section 424 of the Code) may be granted
Incentive Options. Options will be evidenced by instruments in such form as the
Committee may from time to time approve. These instruments will conform to the
following terms and conditions and, in the discretion of the Committee, may
contain such other terms, conditions and restrictions as are not inconsistent
with the following:

        (i)    OPTION PRICE. The option price per share will be fixed by the
Committee, provided, however that in no event will the option price per share be
less than eighty-five percent (85%) of the Fair Market Value of the option
shares on the date of the option grant except as otherwise provided in
Section VI(e) below; provided, further, that in no event will the option price
per share of an Incentive Option be less than one hundred percent (100%) of the
Fair Market Value of the option shares on the date of the option grant. However,
the Committee may grant options with an option price per share less than
eighty-five percent (85%) of the Fair Market Value of the option shares on the
date of the option grant in substitution for the outstanding options of the
acquired company in a merger, if such options are granted with an option price
per share which preserves the option price of the outstanding options, as
adjusted for the merger.

        (ii)   NUMBER OF SHARES, TERM AND EXERCISE TERMS. Each option granted
under the Plan will be exercisable on such date or dates, during such period,
and for such number of shares of Company Stock as the Committee determines and
sets forth in the instrument evidencing the option. No option granted under the
Plan will have an expiration date that is more than 10 years after the date of
the option grant, unless necessary to comply with, or take advantage of
favorable taxation under, foreign or local law.

        (A) EXERCISE. After any option granted under the Plan becomes
exercisable, it may be exercised by delivering notice in such form to such
person as the Corporation may designate at any time prior to the termination of
such option. The option price for the number of shares for which the option is
exercised will become due and payable upon exercise.

        (B) PAYMENT. The option price will be payable in full in cash (including
cash equivalents); provided, however, that the Committee may, either at the time
the option is granted or at the time it is exercised and subject to such
limitations as it may determine, authorize payment of all or a portion of the
option price in one or a combination of the following alternative forms:

        a. payment in shares of Common Stock valued as of the exercise date and
held for the requisite period, if any, to avoid a charge to the Corporation's
earnings; or

4

--------------------------------------------------------------------------------



        b. to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the optionee shall
provide irrevocable instructions, in such form and pursuant to such procedures
as the Corporation shall specify, to (a) a brokerage firm (specified by the
Committee, if the Committee so determines) to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares plus the minimum applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise, and (b) the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale.

        (iii)  TERMINATION OF SERVICES. The Committee will determine and set
forth in each option whether the option will continue to be exercisable, and the
terms and conditions of such exercise, on and after the date that an optionee
ceases to be employed by, or to provide services to, the Corporation or its
subsidiaries. The date of termination of an optionee's employment or services
will be determined by the Committee, which determination will be final.

        (iv)  INCENTIVE OPTIONS. Options granted under the Plan that are
intended to be Incentive Options will be subject to the following additional
terms and conditions:

        (A) DOLLAR LIMITATION. To the extent that the aggregate Fair Market
Value (determined as of the respective date or dates of grant) of shares with
respect to which options that are granted and that would otherwise be Incentive
Options are exercisable for the first time by any individual during any calendar
year under the Plan (or any other plan of the Corporation, a parent or
subsidiary corporation or predecessor thereof) exceeds the sum of $100,000 (or
such greater amount as may be permitted under the Code), whether by reason of
acceleration or otherwise, such options will not be treated as Incentive
Options. In making such a determination, options will be taken into account in
the order in which they were granted.

        (B) 10% STOCKHOLDER. If any employee to whom an Incentive Option is to
be granted pursuant to the provisions of the Plan is, on the date of grant, the
owner of stock (determined with application of the ownership attribution rules
of Section 424(d) of the Code) possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of his or her employer
corporation or of its parent or subsidiary corporation ("10% Stockholder"), then
the following special provisions will apply to the option granted to such
individual:

        a. The option price per share of the stock subject to such Incentive
Option will not be less than one hundred ten percent (110%) of the Fair Market
Value of the option shares on the date of grant; and

        b. The option will not have a term in excess of five (5) years from the
date of grant.

        (C) PARENT AND SUBSIDIARY. For purposes of this Section VI(d), "parent
corporation" and "subsidiary corporation" will have the meaning attributed to
those terms, as they are used in Section 422(b) of the Code.

        (v)   INDEXED OPTIONS. The Committee may grant indexed options which
will have an initial exercise price equal to the Fair Market Value per share of
Company Stock on the date of grant (the "Initial Price"). The Initial Price will
be adjusted upward or downward as of the date of exercise of the indexed option
by a percentage equal to the aggregate increase or

5

--------------------------------------------------------------------------------



decrease (expressed as a whole percentage point followed by three decimal
places) in a benchmark determined by the Committee to be representative of the
Corporation's peer group (including S&P 500 Health Care Index, the AMEX
Biotechnology Index and the Merrill Lynch Biotech Basket HOLDR, among others as
the Committee may determine) for the period beginning on the date of grant and
ending on the trading day immediately preceding the date of exercise.

        (vi)  WITHHOLDING

        (A) OBLIGATION. The Corporation's obligation to deliver stock
certificates upon the exercise of an option will be subject to the option
holder's satisfaction of all applicable income and employment tax withholding
requirements.

        (B) PAYMENT. In the event that an option holder is required to pay to
the Corporation an amount with respect to income and employment tax withholding
obligations in connection with exercise of an option, the Committee may, in its
discretion and subject to such limitations and rules as it may adopt, permit the
option holder to satisfy the obligation, in whole or in part, by delivering
shares of Common Stock already held by the option holder or by making an
irrevocable election that a portion of the total value of the shares subject to
the option be paid in the form of cash in lieu of the issuance of Company Stock,
and that such cash payment be applied to the satisfaction of the withholding
obligations.

        (2)   STOCK ISSUANCES. The Committee may make direct stock issuances of
fully vested shares of Company Stock under the Plan. The terms and conditions to
which such stock issuances are subject shall be determined by the Committee and
shall be evidenced by instruments in such form as the Committee may from time to
time approve and may vary from grant to grant. The Committee shall have the
discretion to determine the consideration to be received by the Corporation and
its subsidiaries as a condition precedent to such issuances of stock.

        (3)   RESTRICTED SHARES. A restricted share granted under the Plan shall
consist of shares of Company Stock, the retention and transfer of which are
subject to such terms, conditions and restrictions (whether based on performance
standards or periods of service or otherwise and including repurchase and/or
forfeiture rights in favor of the Corporation) as the Committee shall determine.
The terms, conditions and restrictions to which restricted shares are subject
shall be evidenced by instruments in such form as the Committee may from time to
time approve and may vary from grant to grant. The Committee shall have the
discretion to determine whether any consideration (other than the services of
the potential award holder) is to be received by the Corporation or its
subsidiaries as a condition precedent to the issuance of restricted shares.

        (4)   SHARE RIGHTS. A share right granted under the Plan shall consist
of the right, subject to such terms, conditions and restrictions (whether based
on performance standards or periods of service or otherwise), to receive a share
of Company Stock (together with cash dividend equivalents if so determined by
the Committee) as the Committee shall determine and shall be evidenced by
instruments in such form as the Committee may from time to time approve. The
Committee shall have the discretion to determine whether any consideration
(other than the services of the potential award holder) is to be received by the
Corporation or its subsidiaries as a condition precedent to the issuance of
shares pursuant to share rights. The terms, conditions and restrictions to which
share rights are subject may vary from grant to grant.

        (5)   SHARE UNITS. A share unit granted under the Plan shall consist of
the right to receive an amount in cash equal to the Fair Market Value of one
share of Company Stock on the date of valuation of the unit (together with cash
dividend equivalents if so determined by the Committee) less such amount, if
any, as the Committee shall specify. The date of valuation and payment of

6

--------------------------------------------------------------------------------






cash under a share unit and the conditions, if any, to which such payment will
be subject (whether based on performance standards or periods of service or
otherwise) shall be determined by the Committee. The terms, conditions and
restrictions to which share units are subject may vary from grant to grant.

        (6)   STOCK APPRECIATION RIGHTS. A stock appreciation right shall
entitle the award holder to receive a payment in cash or shares of Common Stock
equal to the appreciation, if any, of one share of Company Stock between the
grant date of such stock appreciation right and the date of exercise of the
stock appreciation right. For these purposes, appreciation is defined as the
difference between (a) the Fair Market Value of a share of Company Stock on the
date of exercise of the stock appreciation right and (b) the exercise price per
stock appreciation right (or accompanying award). A stock appreciation right
shall become exercisable during such times and subject to such terms and
conditions as shall be determined by the Committee, in its sole discretion. The
terms of stock appreciation rights shall be set forth in a separate instrument
or in an instrument governing another form of award, if such stock appreciation
rights are granted in tandem with such other award.

        (b)   WITHHOLDING. The Committee may require, or permit an award holder
to elect, that a portion of the total value of the shares of Company Stock
otherwise payable under an award be paid in the form of cash in lieu of the
issuance of Company Stock and that such cash payment be applied to the
satisfaction of the minimum income and employment tax withholding obligations
that are imposed under such award.

        (c)   CASH PAYMENTS. The Committee may provide award holders with an
election to receive a percentage of the total value of the Company Stock subject
to an award in the form of a cash payment, subject to such terms, conditions and
restrictions as the Committee shall specify.

        (d)   ELECTIVE AND TANDEM AWARDS. The Committee may award stock
issuances, restricted shares, share rights, share units and stock appreciation
rights independently of other compensation or in lieu of compensation that would
otherwise be paid in cash or another form of award, whether at the election of
the potential award holder or otherwise. The number of shares, restricted
shares, share rights, share units or stock appreciation rights to be awarded in
lieu of any cash compensation amount or other awards shall be determined by the
Committee in its sole discretion and need not be equal to such foregone
compensation in Fair Market Value. In addition, restricted shares, share rights,
share units and stock appreciation rights may be awarded in tandem with stock
options, so that a portion of such award becomes payable or becomes free of
restrictions only if and to the extent that the tandem options are not exercised
or are forfeited, subject to such terms and conditions as the Committee may
specify.

        (e)   MODIFICATION OF AWARDS. Subject to (f) below, the Committee may,
in its sole discretion, modify or waive any or all of the terms, conditions or
restrictions applicable to any outstanding restricted share, share right, share
unit or stock appreciation right; provided, however, that no such modification
or waiver shall, without the consent of the holder of an outstanding award,
adversely affect the holder's rights thereunder.

        (f)    SECTION 162(m). Stock options and stock appreciation rights
granted with an exercise price equal to the Fair Market Value of the underlying
shares are intended to satisfy the performance-based compensation exemption from
the limits of Section 162(m). The Committee may grant other awards that are
intended to satisfy such exemption by basing the right to payment thereunder or
the vesting thereunder upon attainment of specified performance goals over a
specified performance period, in accordance with the following provisions:

        (1)   PERFORMANCE GOALS. The Committee will determine the performance
goal or goals that must be met to achieve the maximum payout within the shorter
of the first 90 days of the

7

--------------------------------------------------------------------------------



specified performance period over which the performance goal or goals will be
measured, or 25% of such performance period. The Committee may establish a goal
based on more than one performance criteria, or may establish multiple goals,
but any payout must be based on the satisfaction of at least one goal. The
Committee may provide for different levels of payouts based on relative
performance toward a performance goal.

        (2)   PERFORMANCE CRITERIA. Performance goals may be based on one or
more of the following performance criteria: (i) total shareholder return;
(ii) the achievement of a specified closing or average closing price of Common
Stock; (iii) the absolute or percentage increase in the closing or average
closing price of Common Stock; (iv) the absolute or percentage increase in
market share; (v) one or more of the following measures of the Corporation's net
income for the specified performance period determined in accordance with
generally accepted accounting principles as consistently applied by the
Corporation: absolute net income (before or after taxes) or operating income or
a percentage or absolute dollar increase in net income (before of after taxes)
or operating income; earnings per share or a percentage or absolute dollar
increase in earnings per share; return on assets employed, equity, capital or
investment or a percentage or absolute dollar increase in return on assets
employed, equity, capital or investment; absolute gross (or net or operating)
margins or percentage increase in gross (or net or operating) margins absolute
cash flow from operations or a percentage on absolute dollar increase in cash
flow; or the Corporation's absolute gross revenues or a percentage or absolute
dollar increase in gross revenues for the specified performance period
determined in accordance with generally accepted accounting principles as
consistently applied by the Corporation; and/or (vi) achievement of advances in
research; implementation or completion of projects or processes; new product
development; development of products to pre-clinical phase; commencement,
advancement or completion of clinical trials for a product; FDA or other
regulatory body approval for commercialization of products; commercial launch of
new products; the formation of joint ventures or collaborations; increase in
customer base; measures of customer satisfaction or economic value added. The
awards may be based on the Corporation's performance alone, or the Corporation's
performance may be measured against variously weighted published benchmark
indices that the Committee determines are representative of the Corporation's
peer group, which indices may include the S&P Health Care Index, the AMEX
Biotechnology Index and the Merrill Lynch Biotech Basket HOLDR, among others as
the Committee may determine.

        For purposes of this Plan, net income and gross revenues shall be net
income and gross revenues of the Corporation and its consolidated subsidiaries
as reported by the Corporation and certified by its independent public
accountants, but the Committee in fixing any goal may exclude any or all of the
following if they have a material effect on annual net income or gross revenues:
events or transactions that are either unusual in nature or infrequent in
occurrence (such as restructuring/reorganization charges, the purchase or sale
of in process technology, the sale or discontinuance of a business segment, the
sale of investment securities, losses from litigation, the cumulative effect of
changes in accounting principles and natural disasters), depreciation, interest
or taxes.

        (3)   REDUCTION OR CANCELLATION OF AWARDS. Satisfaction of the
applicable performance goal under an award that is intended to satisfy the
performance-based exemption from Section 162(m) shall be determined by the
Committee, which may reserve the discretion to reduce or cancel any payout
thereunder for reasons other than failure to satisfy the applicable performance
goal.

VII. TERMS AND CONDITIONS OF AUTOMATIC AWARDS PROGRAM

        In addition to the discretionary awards which may be granted to Board
members as per Section IV(a)(3), the Board may also authorize automatic awards
to be made to non-employee members of the Board according to the following
provisions of this Section VII. However, no individual non-employee Board member
shall receive in any one calendar year discretionary awards and automatic awards
with respect to more than 25,000 shares of Common Stock, provided that the limit
shall be 55,000 shares during his or her first calendar year of Board service.
Commencing June 30, 2003 and continuing until the Committee determines, in its
sole discretion, to change the automatic grant program, the program shall be as
described below.

8

--------------------------------------------------------------------------------





        (a)   OPTIONS. Non-employee members of the Board ("Eligible Directors")
will automatically be granted nonstatutory options to purchase the number of
shares of Common Stock determined as set forth below (subject to adjustment
under Section V(c) hereof) on the dates and terms set forth below:

        (1)   INITIAL OPTION GRANTS. On the date that an individual is first
elected or appointed as an Eligible Director, he or she will receive an option
to purchase 30,000 shares of Common Stock (the "Initial Option Grant"), subject
to adjustment in accordance with Section V(c).

        (2)   TERMS AND CONDITIONS. The terms and conditions applicable to each
Initial Option Grant will be as follows:

        (i)    PRICE. The option price per share will be equal to one hundred
percent (100%) of the Fair Market Value of one share of Common Stock on the date
of grant.

        (ii)   TERM. Each Initial Option Grant will have a term of ten
(10) years, measured from the date of grant.

        (iii)  EXERCISE. Each Initial Option Grant will become exercisable, in a
series of three (3) equal annual installments over the three (3)-year period
measured from the grant date, provided the optionee continues to provide service
to the Corporation. In addition, each Initial Option Grant will become fully
exercisable, should one or more of the following events occur while the optionee
is providing such services: (A) the optionee's death, or (B) the optionee's
permanent disability.

        (iv)  PAYMENT. Upon exercise of the Initial Option Grant, the option
price for the purchased shares will become payable immediately in cash or in
shares of Common Stock that the optionee has held for at least six (6) months.
Payment may also be made by delivery of a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Corporation the amount of sale or loan proceeds to pay the option price, subject
to the resale restriction imposed by Section VII(a)(2)(vi) below.

        (v)   CESSATION. In the event the optionee ceases to provide services to
the Corporation or its subsidiaries as a director, an employee, a consultant or
an independent contractor, then, to the extent exercisable at the time of such
cessation in accordance with Section VII(a)(2)(iii) above, the Initial Option
Grant may be exercised for a period of three (3) years after the date of such
cessation or, if shorter the remaining portion of the ten (10) year term of the
Initial Option Grant. In the case of death, the Automatic Option may be
exercised within such period by the estate or heirs of the optionee.

        (vi)  RESALE RESTRICTION. Fifty percent (50%) of the shares purchased
under the Initial Option Grant may not be sold or otherwise transferred for
value unless and until the optionee beneficially owns, and will continue to
beneficially own immediately following the sale or other transfer for value,
vested shares of Common Stock (including for this purpose shares issuable
pursuant to any vested share right award) with a fair market value of at least
$500,000. If a portion of the exercise price of an Initial Option is paid in the
form of Common Stock pursuant to Section VII(a)(2)(iv) above, the resale
restriction shall apply only to 50% of the net number of new shares received by
the optionee upon exercise. If a portion of the exercise price of an Initial
Option is paid with the proceeds of the sale of a portion of the option shares
pursuant to Section VII(a)(2)(iv) above, the resale restriction shall not apply
to the shares sold to pay the exercise price, but shall apply to the remaining
shares subject to the exercise.

9

--------------------------------------------------------------------------------






        (b)   SHARE RIGHTS. Eligible Directors will automatically be granted a
number of share rights determined as set forth below (subject to adjustment
under Section V(c) hereof) on the dates and terms set forth below:

        (1)   AUTOMATIC SHARE RIGHT AWARD. Each Eligible Director shall receive
an annual share rights grant (the "Automatic Share Right Award") on the last
business day of April each year (the "Automatic Grant Date"). However, with
respect to the 2002 year, share rights shall be granted on June 30, 2003. An
Automatic Share Right shall be fully vested and entitle the holder to receive a
number of shares of Common Stock following cessation of service on the Board
pursuant to his or her election, as described below. The number of share rights
subject to each Automatic Share Right Award shall be that number of shares
(rounded to the nearest whole share) equal to (i) $160,000 divided by (ii) the
Fair Market Value of one share of Common Stock on the date of grant; provided
that each Eligible Director who was newly elected or appointed on a date after
the previous year's Automatic Grant Date (or, with respect to the June 30, 2003
grants, after June 30, 2002), will receive in lieu thereof on the current
Automatic Grant Date, an Automatic Share Right Award for a pro rata number of
whole shares of Common Stock determined by multiplying $13,333 by the number of
calendar months (calculated to the nearest whole month, but not to exceed
12) between the continuing Eligible Director's election or appointment date and
the current Automatic Grant Date and dividing the product by the Fair Market
Value of one share of Common Stock on the Automatic Grant Date.

        (2)   SHARE RIGHT ACCOUNT. A "Share Right Account" will be established
for each Eligible Director who receives an Automatic Share Right Award and all
such Automatic Share Right Awards made to such director shall be credited to
such account. The share rights credited to such account shall be an unfunded and
unsecured right of a general creditor.

        (3)   DIVIDEND RIGHTS. Each time a dividend is paid on Common Stock
after an Automatic Share Right Award is made to an Eligible Director, the
Eligible Director will be credited with a dollar amount equal to the dividend
paid per share multiplied by the number of shares previously credited to the
participant's Share Right Account and not distributed as of the record date for
the dividend. As of the first business day in January of each year, the Eligible
Director's Share Right Account will be credited with a number of share rights
equal to (i) the cash dividend equivalent amounts credited to the Eligible
Director for the immediately preceding year divided by (ii) the average of the
Fair Market Value of one share of Common Stock on each of the dates in the
immediately preceding year on which dividends were paid.

        (4)   DISTRIBUTION ELECTIONS. Each Eligible Director shall elect to
receive a distribution from his or her Share Right Account either (i) within
thirty (30) days following his or her termination of Board service or (ii) on
February 1 of the year following the year of his or her termination of Board
service, and to receive payments from his or her Share Right Account either
(i) in the form of a single lump sum or (ii) in up to ten (10) annual
installments. Such election must be filed (ii) before July 30, 2003 for
directors eligible to receive Automatic Share Rights in the 2003 year and
(ii) for all Eligible Directors first eligible to receive Automatic Share Right
Awards in any year after 2003, before the date of grant of the first Automatic
Share Right. An election will apply to any and all Automatic Share Right Awards
received by the Eligible Director and will remain in effect until all payments
from the Eligible Director's Share Right Account have been made, unless earlier
revoked or changed by filing a written revocation in such form as the Committee
shall specify, but any revocation or change cannot be made effective unless it
is made at least one (1) year before the date of the Eligible Director's
termination of Board service.

        (5)   CORPORATE TRANSACTION/CHANGE IN CONTROL. In the event an Automatic
Share Right Award is to be assumed by the successor corporation or parent
thereof or replaced with a comparable award in accordance with
Section VII(b)(2), such Automatic Share Right Award

10

--------------------------------------------------------------------------------






shall be deemed assumed for purposes of Section VII(b)(2) only if in the opinion
of the Committee, the award holder is entitled, upon distribution of his or her
assumed Share Right Account, to any additional shareholder rights awarded to the
Corporation's common stockholders in connection with the applicable transaction.

        Subject to the limitations of Section X(b) and the annual limits
specified above in this Section VII, the Board may change the automatic award
program as it deems appropriate. Additionally, the receipt of an automatic
award, as specified in this Section VII, shall not preclude a non-employee
member of the Board from receiving a discretionary award.

VIII. OTHER TERMS AND CONDITIONS APPLICABLE TO DISCRETIONARY AWARDS PROGRAM AND
AUTOMATIC AWARDS PROGRAM

        (a)   ASSIGNABILITY. No award granted under the Plan is assignable or
transferable by the award holder other than by will or by the laws of descent
and distribution, and during the lifetime of the award holder, only the award
holder may exercise options or exercise the rights provided under awards granted
under the Plan. However, if and to the extent that the Committee so authorizes
at the time an award is granted or amended, an option (other than an option
designated as an Incentive Option) or other award may be assigned in whole or in
part during the grantee's lifetime to one or more of the grantee's family
members or an entity substantially owned, benefiting or controlled by the
grantee or one or more of grantee's family members if and to the extent that the
Securities and Exchange Commission Form S-8 Registration Statement would
continue to be available for the exercise of the award and resale of the
underlying securities following such assignment. The terms applicable to the
assigned portion shall be the same as those in effect for the award immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Committee may deem appropriate.

        (b)   ACCELERATION AND TERMINATION OF AWARDS

        (1)   ACCELERATION. If the Corporation or its stockholders enter into an
agreement to dispose of all or substantially all of the assets of the
Corporation, enter into an agreement to merge or consolidate with another entity
or enter into a plan of reorganization or liquidation, each award will be
automatically accelerated so that (1) options become fully exercisable with
respect to the total number of shares purchasable under the options;
(2) restrictions on restricted shares will be eliminated, and the shares will
immediately vest; and (3) share rights and share units will immediately vest and
become payable. The Committee may also provide for the automatic termination of
repurchase rights upon the occurrence of such an event.

        (2)   NO ACCELERATION. No acceleration of awards will occur if the terms
of the agreement require that each such award either be assumed by the successor
corporation or parent thereof or be replaced with a comparable award subject to
shares of the successor corporation or parent thereof. The determination of such
comparability will be made by the Committee, and its determination will be
final, binding and conclusive. Upon consummation of the transaction contemplated
by the agreement, all outstanding options and stock appreciation rights shall
terminate unless assumed pursuant to a written agreement by the successor
corporation or parent thereof and other awards shall be paid in full unless
otherwise provided for in the agreement. However, nothing in this Section will
prohibit the Committee from granting an award that provides for the acceleration
of exercisability and/or vesting of the award either (i) upon the occurrence of
any specified event, including a corporate transaction or change in control of
the Corporation (as defined by the Committee) whether or not the award is
assumed or replaced with a comparable award or (ii) upon termination of
employment or other occurrence following such an event.

        (3)   CORPORATE STRUCTURE. The grant of awards under this Plan will in
no way affect the right of the Corporation to adjust, reclassify, reorganize, or
otherwise change its capital or

11

--------------------------------------------------------------------------------






business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

        (c)   VALUATION

        With regard to awards granted under this Plan, for all valuation
purposes under the Plan, the Fair Market Value of a share of Common Stock or
Restricted Common Stock (as the case may be) on any relevant date will be
determined in accordance with the following provisions:

        (1)   If the Common Stock or Restricted Common Stock is not at the time
listed or admitted to trading on any stock exchange, but is traded in the
over-the-counter market, the Fair Market Value will be the average between the
reported high price and the reported low price of one share of Common Stock or
Restricted Common Stock (as the case may be) on the date in question in the
over-the-counter market, as such prices are reported by the National Association
of Securities Dealers through its NASDAQ system or any successor system.

        (2)   If the Common Stock or Restricted Common Stock is at the time
listed or admitted to trading on any stock exchange, then the Fair Market Value
will be the average between the reported high price and the reported low price
of one share of Common Stock or Restricted Common Stock (as the case may be) on
the date in question on the stock exchange that is the primary market for the
stock, as such prices are officially quoted on such exchange.

        (3)   If the Common Stock or Restricted Common Stock (as the case may
be) is at the time neither listed nor admitted to trading on any stock exchange
nor traded in the over-the-counter market, or if the Committee determines that
neither subparagraph (a) nor subparagraph (b) above reflects Fair Market Value
of the stock and the award was not granted pursuant to the Plan's Automatic
Award provisions, then the Fair Market Value will be determined by the Committee
after taking into account such factors as the Committee deems appropriate, or in
the case of Automatic Awards, by an independent third party valuation.

        (d)   REPURCHASE RIGHTS

        The Committee may, in its discretion, establish as a term of one or more
awards granted under the Plan that the Corporation (or its assigns) will have
the right, exercisable upon the award holder's termination of employment with,
or cessation of services for, the Corporation and its subsidiaries, to
repurchase at the original price paid, if any, for such shares of (1) Company
Stock acquired by the award holder pursuant to the granted award, or (2) Common
Stock into which acquired Restricted Common Stock may have been converted or for
which Restricted Common Stock may have been exchanged. Any such repurchase right
will be exercisable by the Corporation (or its assigns) upon such terms and
conditions (including provisions for the expiration of such right in one or more
installments) as the Committee may specify in the instrument evidencing such
right. The Committee will also have full power and authority to provide for the
automatic termination of the Corporation's repurchase rights, in whole or in
part, thereby accelerating the vesting of any or all of the purchased shares
(other than purchased shares obtained pursuant to the Automatic Award provisions
of this Plan) upon the occurrence of any change in control specified in
Section VIII(b).

        (e)   RIGHT OF FIRST REFUSAL

        The Committee may, in its discretion, establish as a term of one or more
awards granted under the Plan that the Corporation has a right of first refusal
with respect to the proposed disposition by the award holder (or any successor
in interest by reason of purchase, gift or other mode of transfer) of any shares
of (1) Company Stock acquired by the award holder pursuant to the granted award,
or (2) Common Stock into which purchased Restricted Common Stock may have been
converted or for which acquired Restricted Common Stock may have been exchanged.
Any such right of first refusal will

12

--------------------------------------------------------------------------------




be exercisable by the Corporation or its assigns in accordance with the terms
and conditions specified in the instrument evidencing such right.

IX.   TERMS AND CONDITIONS OF THE PURCHASE PROGRAM

        The Purchase Program is intended to allow eligible employees to purchase
shares of Common Stock at periodic intervals, with their accumulated payroll
deductions.

        (a)   STOCK SUBJECT TO PURCHASE PROGRAM. Subject to adjustment under
Section V(c), the maximum number of shares of Common Stock which may be issued
under the Purchase Program is 6,400,000 shares.

        (b)   ELIGIBILITY. Unless otherwise specified by the Committee, each
individual who is an employee of the Corporation (or parent or subsidiary,
whether now existing or subsequently established) is eligible to participate in
the Purchase Program.

        (c)   OFFERING PERIODS. Shares of Common Stock will be offered under the
Purchase Program in a series of successive offering periods, each with a maximum
duration of twenty-seven (27) months. Each offering period will be comprised of
a series of one or more successive purchase intervals at the end of which shares
will be purchased on behalf of each participant.

        (d)   PURCHASE RIGHTS AND OTHER TERMS. The terms and conditions of the
Purchase Program, including but not limited to the length of the offering
periods and purchase intervals, the terms of the purchase rights, the purchase
price, the method of payment of the purchase price, limitations on payroll
deductions and the number of shares purchasable during any purchase interval or
offering period and the rules and restrictions governing the Common Stock
purchased pursuant to this program will be determined by the Committee in its
sole discretion.

X. GENERAL PLAN PROVISIONS

        (a)   EFFECTIVE DATE AND TERM OF PLAN

        (1)   EFFECTIVE DATE. This restatement of the Plan will become effective
upon approval by the Corporation's stockholders at the 2004 Annual Meeting,
except as otherwise set forth herein.

        (2)   TERM. No awards may be made under the Plan after February 12,
2014.

        (b)   AMENDMENT OR DISCONTINUANCE

        (1)   BOARD. The Board may amend, suspend or discontinue the Plan in
whole or in part at any time; provided, however, that (a) except to the extent
necessary to qualify as Incentive Options any or all options granted under the
Plan that are intended to so qualify, such action may not, without the consent
of the award holder, adversely affect rights and obligations with respect to
awards outstanding under the Plan; (b) certain amendments may, as determined by
the Board in its sole discretion, require stockholder approval pursuant to
applicable laws or regulations.

        (2)   COMMITTEE. The Committee will have full power and authority to
modify or waive any or all of the terms, conditions or restrictions applicable
to any outstanding award (other than Automatic Option Grants), to the extent not
inconsistent with the Plan; provided, however, that except for adjustments made
pursuant to Section V(c), no outstanding option will be amended to lower the
exercise price or will be canceled for the purpose of reissuing such option to
the option holder at a lower exercise price without the approval of the
Corporation's stockholders.

        (c)   NO OBLIGATION

        Nothing contained in the Plan (or in any award granted under this Plan)
shall confer upon any employee, consultant, or independent contractor any right
to continue in the employ of, or to provide

13

--------------------------------------------------------------------------------




services to, the Corporation or any affiliate or constitute a contract or
agreement of employment or for the provision of services, or interfere in any
way with the right of the Corporation or an affiliate to reduce such employee's,
consultant's or independent contractor's compensation from the rate in existence
at the time of the granting of an award or to terminate such employee's,
consultant's or independent contractor's employment or services at any time,
with or without cause; but nothing contained in the Plan or in any award granted
under this Plan shall affect any contractual rights of an employee pursuant to a
written employment agreement.

        (d)   USE OF PROCEEDS

        The cash proceeds received by the Corporation pursuant to awards granted
under the Plan will be used for general corporate purposes.

        (e)   COMPLIANCE

        No option may be exercised, and the Corporation will not be obligated to
issue stock under any award unless, in the opinion of counsel for the
Corporation, such exercise and issuance is in compliance with all applicable
federal and state securities laws. As a condition to the grant of any award, or
to the issuance of stock under any award, the Committee may require that the
award holder agree to comply with such provisions of federal and state
securities laws as may be applicable to such grant, or to the sale of stock
acquired pursuant to the Plan, and that the award holder deliver to the
Corporation a written agreement, in form and substance satisfactory to the
Corporation and its counsel, implementing such agreement.

14

--------------------------------------------------------------------------------




APPENDIX A
SPECIAL PROVISIONS RELATED TO 1995 CIBA-GEIGY TRANSACTION


        Those persons holding options to acquire shares of Common Stock under
the Corporation's Stock Option Plan (formerly the Corporation's "1991 Stock
Option Plan") on November 20, 1994 were granted the following rights ("Rights")
with respect to each such option:

        (i)    the right to receive upon the closing of the tender offer
contemplated under the Investment Agreement entered into on such date among the
Corporation and Ciba-Geigy Limited, Ciba-Geigy Corporation and Ciba Biotech
Partnership, Inc. (the "Closing") a cash payment equal to (A) 37.33% of the
number of shares of Common Stock with respect to which each such option would
first become exercisable in calendar year 1995 multiplied by (B) the difference
between $117 per share and the exercise price per share of such option with
respect to such shares and

        (ii)   with respect to the remaining shares of Common Stock subject to
each such option, the right, exercisable at any time after the later of the
Closing or the date that such an option first becomes exercisable with respect
to such shares, to surrender that portion of such option relating to 37.33% of
such shares in return for a cash payment equal (A) to the difference between
$117 per share and the exercise price per share of such option multiplied by
(B) the number of shares with respect to which such option is so surrendered.
However, the grant and exercise of any such right with respect to any officer or
director subject to Section 16 of the Securities Exchange Act of 1934 shall be
subject to stockholder approval of the grant of such rights at the Corporation's
1995 stockholder meeting. The grant of such rights, which are made with respect
to 1,858,776 optioned shares shall be in addition to, and shall not count
against, the aggregate and annual limits on the number of shares with respect to
which other awards under the Plan may be made to all individuals and/or a single
individual.

15

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.501



CHIRON 2004 STOCK COMPENSATION PLAN (As Amended and Restated February 13, 2004)
APPENDIX A SPECIAL PROVISIONS RELATED TO 1995 CIBA-GEIGY TRANSACTION
